DETAILED ACTION
	This is a non-final rejection in response to application filed 7/30/21. Claims 12-22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected for the limitation “the upstream edge comprises at least two, at least four, turbulence generating patterns”. It is unclear if the upstream edge requires at least two or at least four turbulence generating patterns.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alstad et al. (US 10221765).
	Regarding independent claim 12, Alstad teaches an air intake 120 of an aircraft turbojet engine nacelle 106 extending along an axis X 102 in which an air stream circulates from upstream to downstream, the air intake extending circumferentially about axis X and comprising an internal wall pointing to axis X to guide an internal air stream and an external wall which is opposite to the internal wall (see figure 3, 126), to guide an external air stream, the walls being connected through a leading edge and an internal partition wall 204 so as to delimit an annular cavity (space inside 126), the air intake comprising means for injecting at least one hot air stream into the internal cavity 150 and at least one ventilation opening 162 formed in the external wall to allow exhaust of the hot air stream after heating the internal cavity, which air intake comprises a ventilation opening comprising an upstream edge the circumferential profile of which is discontinuous to generate turbulences and a downstream edge the radial profile of which is aerodynamic to limit formation of pressure fluctuations (this is the case for gap as the gap cause a discontinuation on the nacelle wall, and the gap in combination with exhaust cause turbulence, the downstream side is the same as the surface and thus is aerodynamic).
Regarding dependent claim 13, Alstad teaches wherein the circumferential profile of the upstream edge has at least one point of curvature discontinuity in the vicinity of which the direction of the tangent of the profile is modified by an angle greater than 60°, lower than 180°. Because the opening  is a circle that this would satisfy the angle as claimed.
Regarding dependent claim 14, Alstad teaches wherein the upstream edge comprises between 1 and 8 points of curvature discontinuity for generating turbulences. Because the opening is a circumferential there would be an infinite points of curvature discontinuity, however, only 1 is needed.
Regarding dependent claim 17, Alstad teaches wherein the upstream edge is inscribed within the aerodynamic lines of the external wall. This would be the case as the gap 162 is flush with the surface as shown in figure 3 and 6.
Regarding dependent claim 21, Alstad teaches wherein, with the ventilation 162 defining an aerodynamic line (along exterior surface of 196) as an extension of the external surface of the external wall of the air intake, the downstream edge is positioned internally to the aerodynamic line (along upstream wall of 196).
Regarding dependent claim 22, Alstad teaches wherein, with the external wall comprising a through opening 126a for assembling, the ventilation opening is formed in a ventilation member mounted in, preferably from within, the through opening for assembling (see figure 3).
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US 6131855).
Regarding independent claim 12, Porte teaches an air intake 16 of an aircraft turbojet engine nacelle 9 extending along an axis X (along shaft of 1) in which an air stream circulates from upstream to downstream, the air intake extending circumferentially about axis X and comprising an internal wall pointing to axis X to guide an internal air stream and an external wall which is opposite to the internal wall (see figure 1), to guide an external air stream, the walls being connected through a leading edge and an internal partition wall 20 so as to delimit an annular cavity 21, the air intake comprising means for injecting at least one hot air stream into the internal cavity 12 and at least one ventilation opening 18 formed in the external wall to allow exhaust of the hot air stream after heating the internal cavity, which air intake comprises a ventilation opening comprising an upstream edge the circumferential profile of which is discontinuous to generate turbulences and a downstream edge the radial profile of which is aerodynamic to limit formation of pressure fluctuations (this is the case for gap as the gap cause a discontinuation on the nacelle wall, and the gap in combination with exhaust cause turbulence, the downstream side is the same as the surface and thus is aerodynamic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alstad in view of Linton (US 6848656)
Regarding dependent claims 15 and 16, Alstad teaches the invention as claimed and discussed above. Alstad is silent to the upstream edge comprises at least two, at least four, turbulence generating patterns or wherein the turbulence generating pattern is in the form of a scallop or a chevron. 
Linton teaches it was known to have sawtooth slot rather than a straight slot in order to adjust the interaction with the boundary layer (col. 8, ll. 20-43). 
It would have been obvious to use a sawtooth slot, in place of the single slot of Alstad, as taught by Linton in order to control the boundary layer and ensure it the airflow remains attached (col. 8, ll. 20-43). IT should be noted that the resulting sawtooth slot would meet the limitations of claims 15 and 16 as there would be a plurality of patterns as well as a chevron shape.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alstad in view of Lan et al. (US 2015/0001003).
Regarding dependent claim 18, Porte teaches the invention as claimed and discussed above.  Porte is silent to wherein the upstream edge comprises an outwardly projecting portion.
Lan teaches an outwardly projecting portion 210 around the entire port.
It would have been obvious to modify the openings of Porte to have flanges as Lan teaches they can reduce noise (col. 2, ll. 48--55).
Regarding dependent claim 19, Porte in view of Lan aches the invention as claimed and discussed above.  Lan further teaches wherein the projecting portion forms an angle (θ) with the overall plane of the ventilation opening which is lower than 45°. As seen in figure 3, the flange 210 angles up but also rounds around, and thus angle can be taken along the curve that would result at 0 degrees.
Regarding dependent claim 20, Porte in view of Lan aches the invention as claimed and discussed above.  Lan further teaches wherein the downstream edge has a rounded, preferably domed, radial profile. As modified above in claim 18, the downstream edge has a rounded radial profile. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741